Citation Nr: 1532815	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In August 2009, the Veteran submitted an application for a TDIU in which he asserted that all of his service-connected disabilities rendered him unemployable.  At the time, service connection was in effect for bilateral hearing loss, tinnitus, and posttraumatic stress disorder.  That claim has not been adjudicated by the RO.  During a January 2009 VA audiological examination, the Veteran indicated that he last worked as a truck driver and that his service-connected hearing loss made him concerned for his safety because he could not hear emergency sirens.  Therefore, the Board finds that a TDIU claim has been raised and is part and parcel of the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss.  See Id. at 445.  Accordingly, this issue has been added to the title page.

The issues of entitlement to service connection for a bilateral hip disorder and entitlement to a TDIU are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's left shoulder disorder is causally related to service.

2.  During the appeal period, the Veteran's service-connected hearing loss was manifested by no more than Level I hearing acuity in the right ear, and Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because the Board is granting the Veteran's service connection claim for a left shoulder disorder, any error committed with respect to that claim is harmless.

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to Veteran's appeal as to the initial rating assigned to his service-connected hearing loss, the April 2009 rating decision granted the Veteran's service connection claim for bilateral hearing loss, and that claim is now substantiated.  Nevertheless, the April 2014 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Accordingly, the Board finds that the Veteran has received the requisite notice.  

The duty to assist the Veteran has also been satisfied.  With respect to the Veteran's hearing loss disorder, the RO obtained the Veteran's service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA audiological examinations in January 2009, January 2012 and August 2013.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for a fully informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners also fully described the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board finds that the Veteran has been provided adequate VA examinations for evaluation purposes.  See Barr, 21 Vet. App. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Service Connection for a Left Shoulder Disorder

In September 2008, the Veteran filed a claim of entitlement to service connection for a left shoulder disorder, which he contends was caused by injuries sustained during in-service parachute jumps.  In an April 2009 rating decision, the RO denied service connection for a left shoulder disorder.  Thereafter, the Veteran perfected an appeal.  In June 2012, the Veteran filed a claim of entitlement to service connection for a right shoulder disorder, which he also asserted was caused by injuries sustained during in-service parachute jumps.  In an October 2013 rating decision, the RO granted service connection for a right shoulder disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes current diagnoses of degenerative joint disease of the left shoulder, status post rotator cuff surgery, with bursitis and tendonitis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran has asserted that he sustained injuries to both shoulders during several in-service parachute jumps.  He also stated that he did not seek treatment for shoulder pain during service because his unit discouraged complaining about injuries.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Service personnel records show that the Veteran received a parachutist badge.  Additionally, as will be discussed in greater detail herein, the August 2013 VA examiner indicated that the Veteran's current shoulder disorders are consistent with untreated soft tissue injuries frequently sustained by airborne troops.  Based on the foregoing, the Board finds the Veteran's statements to be credible evidence of an in-service event or injury.  See Layno, 6 Vet. App. at 469; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

With respect to a nexus or a connection between a current left shoulder disorder and service, the evidence of record consists of post-service VA treatment records and an August 2013 etiological opinion form a VA examiner.  

The Veteran's VA treatment records, which pre-date his service-connection claims for both shoulder disorders, indicate that the Veteran reported a history of bilateral shoulder pain since his in-service parachuting falls.  He has also consistently stated that since his discharge from active duty, he tried to work through his aches and pains; however, it became increasingly more difficult over time.  

The Veteran did not receive a VA examination pursuant to his service connection claim for a left shoulder disorder.  However, in August 2013, he underwent a VA examination pursuant to his service connection claim for a right shoulder disorder, which, as previously mentioned, was granted in an October 2013 rating decision.  During the August 2013 VA examination, the Veteran reported sustaining injuries to both shoulders while attending jump school at Fort Benning.  He reported continued discomfort before reinjuring both shoulders when he was swept into a tree during a night jump at Fort Bragg.  The Veteran indicated that he again sustained soft tissue injuries after jumping from a helicopter in Vietnam without a parachute.  He stated that he never sought treatment for his shoulder pain because his unit discouraged complaining about injuries.  The Veteran reported continuing shoulder discomfort after discharge.  In March 2010, he underwent a procedure to repair a left rotator cuff.  The examiner noted that the Veteran's right shoulder was also still symptomatic and may require an operative procedure in the future.  A physical examination revealed guarding and localized tenderness or pain on palpation of both shoulders.  Muscle strength was a four out of five, bilaterally.  X-rays revealed arthritis in both shoulders.  The diagnoses were status post rotator cuff surgery with degenerative joint disease of the left shoulder, osteoarthritis of the right shoulder, and "disorder bursa and tendons" of both shoulders.  As the Veteran's service connection claim for a left shoulder disorder was previously denied without a VA examination, the August 2013 examiner was only asked to provide an opinion as to whether the Veteran's right shoulder disorder was incurred in or caused by in-service parachute jump injuries.  The examiner opined that "the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner provided the following rationale:

In my medical opinion, the Veteran's right shoulder condition is at least as likely as not (50 percent or greater probability) incurred in or caused by a  parachute jump accident that occurred while on active duty because shoulder osteoarthrosis with bursitis and tendonitis is frequently experienced by airborne troops who commonly have soft tissue injuries to ligaments, tendons and joint synovia without convenient access to medical evaluation and treatment, and rest is not an option for troops or their officers.  Current orthopedic practice recognizes that acute soft tissue injury is frequently followed by chronic degenerate[ive] joint disease.

Although the August 2013 VA examiner only opined that the Veteran's right shoulder disorder was incurred during service, the record shows that the examiner was only asked to opine on the etiology of a right shoulder disorder.  In providing the positive nexus opinion, the examiner relied entirely on the Veteran's description of his in-service injuries and the fact that arthritis with bursitis and tendonitis were frequently experienced by airborne troops who sustained untreated soft tissue injuries.  Notably, the Veteran reported sustaining the same injuries to both shoulders, and the examiner provided the same diagnoses of arthritis, bursitis, and tendonitis with regard to both shoulders.  Thus, there is no indication in the record that the examiner would have provided a different opinion with respect to the Veteran's left shoulder if asked to opine on the etiology of a left shoulder disorder.  In light of this and the fact that the Board found the Veteran's statements to be credible evidence of in-service parachuting injuries, the Board finds that there is a competent, credible basis to conclude that the Veteran's left shoulder disorder was incurred during service.  See 38 C.F.R. § 3.303.  Further, there is no evidence of record that disassociates the Veteran's left shoulder disorder from his active duty.  Therefore, service connection for a left shoulder disorder is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

II.  Initial Rating for Bilateral Hearing Loss

In an April 2009 rating decision, service connection was granted for bilateral haring loss, to which a noncompensable rating was assigned.  After additional evidence was received in April 2009, the RO confirmed and continued the noncompensable rating assigned to the Veteran's service-connected hearing loss in an October 2009 rating decision.  Thereafter, the Veteran perfected an appeal as to the initial rating assigned to his service-connected hearing loss.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI.  38 C.F.R. § 4.85(h), Tables VI, VIA (2014).  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.  

The rating criteria provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2014).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral.  Id.

During a January 2009 VA examination, the Veteran reported difficulty hearing conversational speech, the television, and certain tones.  He also reported feeling concerned for his safety because he could not hear emergency sirens.  The examiner indicated that a March 2007 private audiogram showed that the Veteran's right ear hearing was normal through 1000 Hertz, sloping to a moderate sensorineural hearing loss, and the left ear showed moderate to severe mixed hearing loss.  Audiometric testing performed during the January 2009 VA examination demonstrated puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
55
LEFT
35
20
40
45
30

The puretone threshold average was 43.75 in the right ear and 33.75 in the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 98 percent in the right ear and 94 percent in the left ear.  The diagnoses were normal hearing through 1000 Hertz, sloping to a moderately severe sensorineural hearing loss, in the right ear, and moderate hearing loss, rising to within normal limits at 1000 Hertz and sloping to a mild to moderate sensorineural hearing loss, in the left ear.  Applying the results of the January 2009 VA examination to Table VI of the Rating Schedule reveals numeric designations of Level I for both ears.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

During a January 2012 VA otolaryngology examination, the Veteran reported worsening hearing, bilaterally, especially in the left ear.  The examiner noted that in December 2011, the Veteran received a diagnosis of left serous otitis media and underwent a myringotomy, with tube insertion in the left ear.  Audiometric testing performed in December 2011 demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
55
55
LEFT
50
55
65
75
70

The puretone threshold average in December 2011 was 42.5 in the right ear and 66.25 in the left ear, and word recognition testing revealed scores of 100 percent in the right ear and 94 percent in the left ear.  The diagnoses were right ear sensorineural hearing loss; left ear mixed hearing loss; left serous otitis media, status post left myringotomy with tube insertion; and bilateral tinnitus.  The examiner referred the Veteran to a VA audiological examiner to determine whether there was any significant change in left ear hearing following the tube insertion.

Because the December 2011 audiological evaluation did not indicate that it used the Maryland CNC word list for speech discrimination testing, the Board is unable to utilize those findings in the determination of the appropriate rating to be assigned to the Veteran's bilateral hearing loss.  Although the Rating Schedule provides a table to determine the appropriate rating based only on puretone threshold averages, this method can only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, among other possibilities, or when an exceptional pattern of hearing loss is shown.  38 C.F.R. §§ 4.85(a), (c), 4.86, Table VIA.  The record does not show that speech discrimination testing was inappropriate for this Veteran.  In fact, the January 2012 VA examiner specifically indicated that the use of speech discrimination testing was appropriate for this Veteran.  Although the December 2011 audiological examination reflects an exceptional pattern of hearing in the left ear, it does not in the right ear.  As the Board is unable to obtain a numeric designation for the right ear without a speech discrimination score using the Maryland CNC speech recognition testing, the findings from the December 2011 audiological evaluation cannot be considered with respect to the Veteran's increased rating claim for bilateral hearing loss.

During a January 2012 VA audiology examination, the Veteran reported struggling to hear and understand without his hearing aids.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
55
LEFT
30
20
50
50
45

The puretone threshold average was 42.5 in the right ear and 41.25 in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 94 percent in the right ear and 86 percent in the left ear.  The examiner noted that acoustic immittance was normal in the right ear and abnormal in the left ear.  Ipsilateral and contralateral acoustic reflexes were abnormal, bilaterally.  The diagnosis was bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  Applying the results of the January 2012 VA examination to Table VI of the Rating Schedule reveals numeric designations of Level I for the right ear and Level II for the left ear, which also results in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Tables VI, VII.

During an August 2013 VA audiology examination, the Veteran reported decreased hearing in both ears since his last VA examination.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
55
60
LEFT
60
55
80
70
80

The puretone threshold average was 43.75 in the right ear and 71.25 in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 98 percent in the right ear and 90 percent in the left ear.  The assessment was mild to moderately severe mid-to-high frequency sensorineural hearing loss with excellent speech recognition ability in the right ear and moderate to profound mixed hearing loss with good speech recognition ability and a "flat tracing on tympanometry" in the left ear.  The examiner indicated that there was a possibility that hearing sensitivity would improve in the left ear with medical intervention.  

Finally, applying the results of the August 2013 VA examination to Table VI the Rating Schedule reveals numeric designations of Level I for the right ear and Level III for the left ear, which results in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 6100.  However, audiometric testing showed an exceptional pattern of hearing impairment in the left ear.  Applying the results to Table VIA reveals a numeric designation of Level V for the left ear.  Using Table VII, Level I hearing impairment in the right ear and Level V hearing impairment in the left ear likewise results in a noncompensable rating.  See 38 C.F.R. § 4.85, 4.86, Tables VII, Diagnostic Code 6100.

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenman v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to a compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Generally, evaluating a disability using either a corresponding or analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Therefore, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra schedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable schedular rating inadequate, as the criteria under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by his service-connected bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiners considered the Veteran's statements that he had difficulty understanding conversational speech and hearing the television and certain tones, particularly when the Veteran was not wearing hearing aids.  The Veteran also reported feeling concerned for his safety because he could not hear emergency sirens.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Indeed, an exceptional pattern of hearing impairment in the left ear was shown in the left ear.  However, when comparing these findings with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable rating assigned for this disability.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, as noted above, the level of functional impairment caused by the Veteran's difficulty hearing and discriminating speech is not so exceptional as to warrant extraschedular consideration.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a compensable rating to the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for left shoulder degenerative joint disease, status post rotator cuff surgery, with bursitis and tendonitis, is granted.

An initial compensable disability evaluation for bilateral hearing loss is denied.


REMAND

In September 2008, the Veteran submitted a claim of entitlement to service connection for a bilateral hip disorder.  Thereafter, the Veteran indicated that he received treatment for a hip disorder at the Saints Medical Center in Lowell, Massachusetts, from 1984 to the present, and submitted an Authorization and Consent to Release Information (VA Form 21-4142) for the named treatment provider.  Subsequent correspondences from the Veteran indicate that he underwent at total left hip replacement at Saints Medical Center in 1984.  In January 2009, the RO received a single treatment record from Saints Medical Center dated February 2007.  In the April 2009 rating decision, the RO indicated that it received treatment records from Saints Medical Center and referred to the Veteran's 1984 hip replacement surgery.  However, there is no indication in the record that the RO informed the Veteran that it did not actually receive treatment records relating to the 1984 hip replacement surgery or any other records from Saints Medical Center for treatment rendered prior to February 2007.  Therefore, the Board finds that a remand is necessary in order to inform the Veteran that VA was unable to obtain records from Saints Medical Center dated prior to February 2007 and to afford the Veteran an opportunity to submit any relevant treatment records he may have in his possession.  See 38 C.F.R. 3.159(c)(1).

Additionally, the Veteran has not received a VA examination pursuant to his service connection claim for a bilateral hip disorder.  Generally, a VA examination is necessary prior to a final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that he continuously experienced bilateral hip pain after sustaining injuries during two in-service parachute jumps and jumping from a helicopter without a parachute while serving in Vietnam.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge and the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Additionally, service personnel records indicate that the Veteran received a parachutist badge and engaged in combat while serving in Vietnam.  In the case of a veteran who engaged in combat with the enemy in active service during a period of war, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran."  38 U.S.C.A. § 1154(b) (West 2014); see also Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (holding that pursuant to 38 U.S.C.A. § 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease for combat veterans).  Therefore, the record contains competent evidence of an in-service injury and persistent symptoms of hip pain.  Because there is at least an indication that a bilateral hip disorder may be related to service, and there is no competent medical evidence of record addressing the etiology of the Veteran's bilateral hip disorder, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

Finally, the Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issue of service connection for a bilateral hip disorder.  Therefore, a remand is necessary for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and inform him that VA was unable to obtain records from Saints Medical Center pertaining to any treatment rendered prior to February 2007.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  The RO must also afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must obtain the Veteran's VA treatment records relevant to the service-connected disabilities at issue herein dated in or after August 2010.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine whether any previously or currently diagnosed bilateral hip disorder is related to his military service.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed bilateral hip disorder was incurred in or due to the Veteran's active duty.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a bilateral hip disorder and the claim of entitlement to a TDIU must be adjudicated by the RO.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


